ORDER
PER CURIAM.
Appellants, NuCrown, Inc., and Charles Matthews, appeal from a judgment in favor of Respondent, Austin Tashma, in which the trial court ordered Appellants to specifically perform a contract agreement and enjoined them from refusing to perform. Appellants assert the trial court misconstrued the contract; the testimonies upon which the trial court relied were inconsistent and, therefore, without force; Respondent waived his rights and is estopped from asserting those rights; and that the doctrine of laches barred Respondent’s claim. After having reviewed the briefs of the parties and the record on appeal, we find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).